Exhibit 10.17

 

LOGO [g449424snap0008.gif]

2210 WOODLAND DRIVE

MANITOWOC, WI 54220

Scott Jensen

c/o Orion Energy Systems, Inc.

2210 Woodland Drive

Manitowoc, WI 54220

Dear Scott:

As a follow-up to our previous conversation, we have mutually agreed to modify
your executive employment and severance agreement, dated November 9, 2012
(“Employment Agreement”) by amending and restating the definition of “Good
Reason” set forth in Section 2(k) of your Employment Agreement as follows:

“(i) “Good Reason” shall mean the occurrence of any of the following without the
consent of Executive: (i) a material diminution in the Executive’s Base Salary;
(ii) a material change in the geographic location at which the Executive must
perform services; (iii) a material breach by Orion of any provisions of this
Agreement or any option agreement with the Company to which the Executive is a
party; or (iv) the Company’s employment of Neal R. Verfuerth as a senior
executive officer of the Company.”

Please acknowledge your understanding and acceptance of this letter amending
your Employment Agreement by signing and returning this letter. Except as
otherwise specified in this letter, your existing Employment Agreement is not
affected by this letter and by signing this letter you agree that your
Employment Agreement, as modified hereby, will continue in full force and
effect, and that all terms and conditions of your Employment Agreement have been
fully complied with and that you do not have any outstanding claims thereunder.

Best regards,

 

ORION ENERGY SYSTEMS, INC.       Accepted and Agreed: By:               John H.
Scribante       Scott Jensen   Chief Executive Officer       Effective Date:
December 1, 2012